NUMBER 13-21-00006-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                              IN RE KRISTI SHULLAW


                        On Petition for Writ of Mandamus.


                                        ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       Relator Kristi Shullaw filed a petition for writ of mandamus in the above referenced

cause through which she alleges that the trial court “abused its discretion by failing in its

ministerial duty to set aside the defective two-week alternating possession order that

contravened the jury verdict, as ordered by the Thirteenth Court of Appeals in its

Memorandum Opinion and Mandate.” See In re Z.K.S., No. 13-19-00011-CV, 2020 WL

103864, at *1 (Tex. App.—Corpus Christi–Edinburg Jan. 9, 2020, no pet.) (mem. op.).

       The Court requests that the real party in interest, Brandon Austin Schonefeld, or

any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed on the
13th day of January, 2021.




                                                2